ON MOTION FOR REHEARING.
We are satisfied with our ruling to the effect that under the contract the lessor could not be compelled to buy the improvements, or be compelled to pay for them upon his refusal to arbitrate. Much is said in the motion for rehearing about the loss entailed upon the lessee by the foregoing ruling. If there be a loss, it is one of his own making per force of his contract. However, we have ruled upon but one question, i.e., that lessor cannot be forced to buy the improvements. Lessee may have rights under the contract not involved in our ruling. They are not in this case. We ruled upon but the one question. It was the sole decisive question under the record. Motion for rehearing is overruled, as is also the motion to transfer to Court in Banc. All concur, except Ragland, J., absent.